      Case 1:19-cv-00695-JTN-SJB ECF No. 16 filed 01/16/20 PageID.45 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN


 CALVIN HAYWARD, Individually and                        Case No. 1:19-cv-00695
 for others similarly situated,                          Hon. Janet T. Neff

 v.

 LARKIN ENTERPRISES, INC.




                   STIPULATED ORDER OF DISMISSAL WITH PREJUDICE
                        PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(ii)


        Defendant Larkin Enterprises, Inc. and Plaintiff Calvin Hayward, the parties in the above-styled

cause, jointly file this Agreed Stipulation of Dismissal with Prejudice to dismiss this cause of action, with

prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), and in support thereof show:

        All matters of fact and things in controversy have now been fully and finally compromised and

settled by and between the parties hereto.

        Therefore, the parties stipulate to the dismissal of the above-referenced in its entirety, including

any and all claims that were or could have been asserted by Plaintiff against Defendant, with prejudice, and

without costs or attorneys’ fees to any party.



        This Order is a Final Order that closes the case.
   Case 1:19-cv-00695-JTN-SJB ECF No. 16 filed 01/16/20 PageID.46 Page 2 of 2



Dated: January 16, 2020

/s/William R. Liles                  /s/ Alexis Martin
 Michael A. Josephson                Alexis Martin (P80817)
 State Bar No. 24014780              Ogletree, Deakins, Nash, Smoak &
 William R. Liles                    Stewart, PLLC
 State Bar No. 24083395              34977 Woodward Avenue, Suite 300
 Andrew W. Dunlap                    Birmingham, MI 48009
 State Bar No. 24078444              (248) 723-6133
 JOSEPHSON DUNLAP LAW FIRM           alexis.martin@ogletree.com
 11 Greenway Plaza, Suite 3050
 Houston, Texas 77005                AND
 713-352-1100 – Telephone
 713-352-3300 – Facsimile            Melissa A. Hewey
 adunlap@mybackwages.com             Drummond Woodsum
 mjosephson@mybackwages.com          84 Marginal Way, Suite 600
 wliles@mybackwages.com              Portland, ME 04101
                                     (207) 772-1941
AND                                  mhewey@dwmlaw.com

Richard J. (Rex) Burch               Attorneys for Defendant Larkin Enterprises
State Bar No. 24001807
Fed. Id. 21615
BRUCKNER BURCH, P.L.L.C.
8 Greenway Plaza, Suite 1500
Houston, Texas 77046
713-877-8788 – Telephone
713-877-8065 – Facsimile
rburch@brucknerburch.com

AND

Jennifer L. McManus (P65976)
Local Attorney for Plaintiff
25892 Woodward Avenue
Royal Oak, MI 48067-0910
(248) 542-6300
jmcmanus@faganlawpc.com

Attorneys In Charge For Plaintiff
